Respondent's Motion to Dismiss, as supplemented pursuant to Entry No. 7318 dated June 11, 1999, is granted. Respondent has demonstrated that this action is moot by supplying a certified copy of the journal entry wherein respondent granted the motion of the State of Ohio to deny relator's petition for writ of habeas corpus on January 5, 1999 in C.P. Case No. CR-282537. This journal entry renders relator's request in this court for a disposition of his trial court petition moot.
Case dismissed. Costs to relator.
ANN DYKE, J., CONCURS
                      _____________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE